EXAMINER’S AMENDMENT
The application has been amended as follows: 
1. (Currently Amended) A pedestrian adaptive zero-velocity update point selection method based on a neural network, comprising the following steps:
S1, collecting inertial navigation data of a plurality of pedestrians in a plurality of motion modes;
S2, preprocessing the inertial navigation data collected in the step S1 to form preprocessed data, labeling the preprocessed data, and obtaining a training data set, a validation data set, and a test data set according to the preprocessed data and a label corresponding to the preprocessed data;
S3, inputting the training data set to a convolutional neural network for training, obtaining a pedestrian adaptive zero-velocity update point selection model based on the convolutional neural network, and using the validation data set to validate the pedestrian adaptive zero-velocity update point selection model; and 
S4, inputting the test data set into the pedestrian adaptive zero-velocity update point selection model based on the convolutional neural network, and obtaining a selection result of pedestrian zero-velocity update points;
wherein, the plurality of motion modes in the step S1 comprise normal speed walking, fast walking, and running;
wherein the inertial navigation data comprises angular velocity data collected by a three-axis gyroscope and acceleration data collected by a three-axis accelerometer at each sampling time point; and
wherein, the step S2 comprises the following sub-steps:
S21, normalizing the angular velocity data collected by the three-axis gyroscope and the acceleration data collected by the three-axis accelerometer at each sampling time point to obtain a normalized data set;
S22, preprocessing the angular velocity data collected by the three-axis gyroscope at each sampling time point, calculating and obtaining a modulus value of the angular velocity data collected by the three-axis gyroscope at each sampling time point;
S23, according to the modulus value of the angular velocity data collected by the three-axis gyroscope at each sampling time point, using a selection algorithm to label each sampling time point in the normalized data set; and 
S24, grouping 70% of the labeled sampling time points in the normalized data set as the training data set; grouping 20% of the labeled sampling time points in the normalized data set as the validation data set; and grouping 10% of the labeled sampling time points in the normalized data set as the test data set.

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the Claim features “S22, preprocessing the angular velocity data collected by the three-axis gyroscope at each sampling time point, calculating and obtaining a modulus value of the angular velocity data collected by the three-axis gyroscope at each sampling time point; S23, according to the modulus value of the angular velocity data collected by the three-axis gyroscope at each sampling time point, using a selection algorithm to label each sampling time point in the normalized data set; and S24, grouping 70% of the labeled sampling time points in the normalized data set as the training data set; grouping 20% of the labeled sampling time points in the normalized data set as the validation data set; and grouping 10% of the labeled sampling time points in the normalized data set as the test data set” were not found in the prior art.  Claims 4-7 are allowed due to their dependence on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863          

/NATALIE HULS/Primary Examiner, Art Unit 2863